Citation Nr: 1402914	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-34 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gum and tooth condition for compensation purposes. 


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to April 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issue of entitlement to service connection for a gum and tooth condition for outpatient dental treatment purposes has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

 
FINDINGS OF FACT

1. The Veteran has current diagnoses of advanced periodontal disease, carious teeth, and missing teeth.

2. Service connection cannot be granted for compensation purposes for periodontal disease, carious teeth, and replaceable missing teeth.


CONCLUSION OF LAW

The criteria for service connection for a gum and tooth condition for compensation purposes have not been met. 38 U.S.C.A. §§ 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). Under the VCAA, VA must assist a claimant when he or she files a complete, or substantially complete, claim for benefits. This assistance involves notifying claimants of evidence that is necessary, or would be of assistance, in substantiating their claims, and providing notice that, if service connection is awarded, a disability rating and an effective date for the award of benefits will be assigned. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

In this case, the claim for service connection for VA compensation purposes cannot be substantiated as a matter of law. When "the law as mandated by statute, and not the evidence, is dispositive of [a] claim, the VCAA is not applicable." Mason v. Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 5-2004, at ¶ 1 (June 23, 2004) (precedential general counsel opinion determining that "compliance with the 'notice' and 'duty to assist' provisions of the VCAA is not required where a claim cannot be substantiated by additional evidence").  

Consequently, no further action is needed to comply with the provisions of 38 U.S.C.A. § 5103(a) and § 5103A or 38 C.F.R. § 3.159 and the Veteran will not be prejudiced by the Board's adjudication of his claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends that upper and lower partial dentures that he received in service and wore until they broke in April 2007 damaged his teeth and gums. See February 2007 Complaint; October 2007 VA Examination Report. 

The Veteran is not entitled to service connection because, for VA purposes, he does not have a compensable dental condition or disability. 

VA compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. See 38 C.F.R. § 4.150 (delineating dental disabilities for which compensation is warranted). It is not available for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease with loss of periodontal bone. 38 C.F.R. § 3.381(b) (instructing that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities); 38 C.F.R. § 4.150, Diagnostic Code 9913 (Note) (explaining that loss of the alveolar process due to periodontal disease is not compensable because it is not considered disabling); 64 Fed. Reg. 30,392 (June 8, 1999). 

While VA compensation is sometimes available for loss of teeth, it is only available if it involves the loss of substance of the body of the maxilla or mandible through trauma or disease, such as osteomyelitis, and the lost masticatory surface cannot be restored by suitable prosthesis. 38 C.F.R. § 4.150, Diagnostic Code 9913 (Note). 

The Veteran's current diagnoses include advanced generalized periodontal disease, carious teeth, and loss of teeth with loss of only periodontal bone. See October 2007 VA Examination Report. These conditions are not considered disabilities for purposes of VA compensation and cannot be service-connected as a matter of law. 

While he does have loss of teeth, the Veteran does not have loss of teeth for VA compensation purposes, as the VA examiner determined his loss of teeth did not involve a loss of substance of the body of the maxilla or mandible. Further, the masticatory surface can be restored, as a private dentist, Dr. A, determined that his teeth need to be extracted to allow him to wear full dentures. See May 2007 private treatment records (received June 2011).

The Veteran has not asserted, and the record does not reveal, that he has been diagnosed with other dental conditions that are compensable disabilities for VA compensation purposes. Therefore, as a matter of law, the Board cannot grant his appeal. See Sabonis v. Brown, 6 Vet. App. 426, 430) (1994) (holding that "where the law and not the evidence is dispositive", the Board should deny a claim "because of the absence of legal merit or the lack of entitlement under the law").

Accordingly, the preponderance of the evidence is against the claim for service connection for a gum and tooth condition for compensation purposes.


ORDER

Service connection for a gum and tooth condition for compensation purposes is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


